Citation Nr: 0817276	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD), currently evaluated as 30 percent 
disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from December 1950 to June 
1972. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued the veteran's 
evaluation for COPD as 30 percent disabling.  

In October 2007, the veteran's representative submitted a 
motion to advance on the docket.  Review of the record shows 
that the veteran's date of birth is May 7, 1932.  
Accordingly, grounds for advancement on the docket are shown 
and the motion is granted.  38 C.F.R. § 20.900.

The RO transferred the claims file to the Board in March 
2008.  In April 2008, the appellant submitted additional 
evidence that is relevant to the issue on appeal directly to 
the Board.  The appellant's representative provided a waiver 
of the agency of original jurisdiction initial review of the 
evidence by the RO in May 2008.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.  Therefore, the Board may proceed 
with its adjudication of the claim. 


FINDINGS OF FACT

1.  From March 29, 2004, to February 7, 2007, the veteran's 
COPD was manifested by an FEV-1 of 42 percent predicted and 
an FEV-1/FVC of 54 percent. 
 
2.  As of February 7, 2007, the veteran's COPD was manifested 
by an FEV-1 of 65 percent predicted and a DLCO of 81 percent 
predicted.    
 

CONCLUSIONS OF LAW

1.	Between March 29, 2004, and February 7, 2007, the criteria 
for a disability rating of 60 percent, but no higher, were 
met for COPD.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6604 (2007).

2.	As of February 7, 2007, the criteria for a disability 
rating of 30 percent, but no higher, were met for COPD.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision in August 2004; and a statement of the case in 
August 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In April 2007, VA attempted to schedule the 
veteran for a medical examination in relation to this claim.  
He canceled the examination stating that he would be out of 
town.  He asked that the examination be rescheduled after 
October 2007.  The examination was rescheduled in October 
2007 but the veteran failed to report and did not set forth 
good cause for such failure.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  

Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes (DC) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board must also consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under those DCs are not combined with each other.  
Rather, a single rating is assigned under the DC that 
reflects the predominant disability with elevation to the 
next higher evaluation only where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a).  

The severity of COPD is evaluated by comparing the results of 
pulmonary function testing (PFT) to the rating criteria.  
Effective October 6, 2006, VA amended the rating schedule 
concerning respiratory conditions.  Newly added paragraph (d) 
of 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845," contains seven 
provisions that clarify the use of PFTs in evaluating 
respiratory conditions.  

Although, the RO issued a supplementary statement of the case 
in June 2007, there is no indication that the veteran's claim 
was reviewed under the new regulatory changes.  However, the 
Board finds that a remand is unnecessary because a review of 
the regulatory changes reveals that those pertinent to this 
claim are non-substantive in nature.  Hence, the Board may 
proceed with a decision on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran is currently assigned a 30 percent rating for his 
COPD under the criteria for rating chronic obstructive 
pulmonary disease.  38 C.F.R. § 4.97, DC 6604.  Under those 
criteria, a 30 percent rating is assigned when FEV-1 is 
between 56 and 70 percent of what was predicted; where FEV-1/ 
FVC is between 56 and 70 percent of what was predicted; or 
when DLCO (SB) is between 56 and 65 percent of what was 
predicted.  A 60 percent rating is assigned when FEV-1 is 
between 40 and 55 of what was predicted; where FEV-1/FVC is 
between 40 and 55 percent of what was predicted; where DLCO 
(SB) is between 40 and 55 percent of what was predicted; or 
where the maximum oxygen consumption is between 15 to 20 
ml/kg/min (with a cardio-respiratory limit).

A 100 percent rating is assigned when FEV-1 is less than 40 
of what was predicted; where FEV-1/FVC is less than 40 
percent of what was predicted; where DLCO (SB) is less than 
40 percent of what was predicted; where the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure; 
or where the veteran requires outpatient oxygen therapy.  38 
C.F.R. § 4.97, DC 6604.  

The record contains results from three PFTs.  The first test, 
which was conducted in March 2004, shows that the veteran had 
an FEV-1 of 42 percent predicted and an FEV-1/FVC of 81 
percent of what was predicted.  His flow volume loops 
suggested obstruction and his single breath diffusing 
capacity, uncorrected for hemoglobin, was reduced.  He was 
diagnosed with severe obstructive ventilatory defect with 
reduced diffusing capacity consistent with severe emphysema. 

During the second test in February 2007, the veteran had an 
FEV-1 of 65 percent predicted and a DLCO of 81 percent 
predicted.  The examiner noted that the veteran's PFT showed 
improvement as compared to the March 2007 test.  The 
physician also described the veteran's COPD as "well 
controlled."
 
The third test, which was conducted by a VA facility in 
February 2008, showed that the veteran had an FEV-1/FVC of 87 
percent predicted and FEV-1 of 59 percent predicted.  

The medical evidence shows that the veteran had a FEV-1 
between 40 and 55 percent predicted between March 29, 2004, 
and February 7, 2007.  Accordingly, the Board finds that he 
satisfied the criteria for a 60 percent rating for COPD 
during that time frame.  However, the evidence does not show 
that during that period FEV-1 was less than 40 of what was 
predicted; FEV-1/FVC was less than 40 percent of what was 
predicted; DLCO (SB) was less than 40 percent of what was 
predicted; the maximum exercise capacity was less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); there was cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure; or that the veteran required outpatient 
oxygen therapy.  Therefore, the Board finds that a rating 
higher than 60 percent is not warranted for that period.

The veteran had an FEV-1 of 65 percent predicted on February 
7, 2007, and a DLCO of 81 percent predicted.  In February 
2008, he had an FEV-1/FVC of 87 percent predicted and an FEV-
1 of 59 percent predicted in February 2008.  Therefore, after 
February 7, 2007, the criteria for a rating in excess of 30 
percent for COPD were not met.  The evidence does not show 
FEV-1 is between 40 and 55 of what was predicted; FEV-1/FVC 
is between 40 and 55 percent of what was predicted; DLCO (SB) 
is between 40 and 55 percent of what was predicted; or that 
the maximum oxygen consumption is between 15 to 20 ml/kg/min 
(with a cardio-respiratory limit).  Therefore, the criteria 
for a  rating greater than 30 percent are not met as of 
February 7, 2007.

In conclusion, the Board finds that a disability rating of 60 
percent, but not greater, is warranted from March 29, 2004, 
until February 7, 2007.  As of February 7, 2007, the criteria 
for a rating in excess of 30 percent are not met.  The 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of those ratings.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Between March 29, 2004, and February 7, 2007, entitlement to 
a disability rating of 60 percent, but no higher, for COPD is 
granted.

As of February 7, 2007, entitlement to a disability rating in 
excess of 30 percent for COPD is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


